IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30698
                         Summary Calendar



SAHIB SINGH CHEHL,

                                         Plaintiff-Appellant,

versus

SOUTHERN UNIVERSITY AND AGRICULTURAL AND MECHANICAL COLLEGE;
EDWARD R. JACKSON; HUEY LAWSON; MARVIN YATES; WILLIAM E. MOORE;
ERNEST L. WALKER,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 98-CV-640-D
                      --------------------
                          April 1, 2002

Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sahib Singh Chehl appeals from the summary-judgment

dismissal of his claims under 42 U.S.C. § 1981, Title VII of the

Civil Rights Act of 1964 (“Title VII”), and the Age

Discrimination in Employment Act (“ADEA”) against his employer,

Southern University and Agricultural & Mechanical College

(“Southern”), Edward R. Jackson, Huey Lawson, Marvin Yates,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-30698
                                  -2-

William E. Moore, and Ernest L. Walker.     Chehl also brought a

claim against Southern under Louisiana law for unjust enrichment.

     Chehl does not argue that the district court erred in

dismissing his ADEA claim or his claim for unjust enrichment.

Thus he has waived any argument he might have asserted with

respect to the district court’s dismissal of these claims.     See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Turning to Chehl’s claims against the individual defendants,

we hold that the district court did not err in dismissing Chehl’s

Title VII claims, as Title VII does not impose personal liability

on individuals.     See Indest v. Freeman Decorating, Inc., 164 F.3d

258, 262 (5th Cir. 1999).    We are unable to discern any argument

in Chehl’s brief that the district court erred in dismissing the

claims against the individual defendants brought pursuant to 42

U.S.C. § 1981.    If an appellant fails to make arguments in his

brief, they are deemed abandoned.     See Yohey, 985 F.2d at 224-25.

     Chehl has also stated claims under 42 U.S.C. § 1981 and

under Title VII against Southern.    With respect to the former,

this court must sua sponte raise the issue of its subject-matter

jurisdiction.     See McDonald v. Bd. of Miss. Levee Comm’rs, 832

F.2d 901, 906 (5th Cir. 1987).    We have held that Congress did

not express an intent to waive the states’ Eleventh Amendment

immunity from suits under 42 U.S.C. § 1981.     See Sessions v. Rusk

State Hosp., 648 F.2d 1066, 1069 (5th Cir. 1981).     We have also

held that Southern is a state entity entitled to assert Eleventh

Amendment immunity.    See Richardson v. Southern Univ., 118 F.3d

450, 456 (5th Cir. 1997).    As Southern is entitled to immunity
                           No. 01-30698
                                -3-

from Chehl’s 42 U.S.C. § 1981 claim, this court is without

subject-matter jurisdiction.   See Burge v. Parish of St. Tammany,

187 F.3d 452, 465-66 (5th Cir. 1999).

     Chehl’s complaint alleged that Southern has discriminatory

compensation practices and that he was unlawfully removed as

Director of the Aerospace Research and Education Project (“AREP”)

and as Chairman of the Mechanical Engineering Department due to

his race and religion.   After a careful review of Chehl’s

arguments and the record, we find no error on the part of the

district court.

     Chehl’s complaint also alleged a Title VII retaliation claim

against Southern.   Chehl alleges that in retaliation for his

complaints regarding Southern’s allegedly discriminatory

compensation practices he was removed from his positions as

Director of AREP and department chairman.   We express no opinion

as to whether Chehl has made out a prima facie case on his Title

VII retaliation claim.   However, after a careful review of

Chehl’s arguments and the record, we hold that Chehl has failed

to show that any of the legitimate, nonretaliatory justifications

offered by Southern for Chehl’s removal from these positions was

pretextual, or that he would not have been removed from these

positions “but for” his participation in protected activity.    See

Evans v. City of Houston, 246 F.3d 344, 354-55 (5th Cir. 2001).

     The judgment of the district court is in all respects

AFFIRMED.